DETAILED ACTION
	This action is a first action on the merits. The claims filed on August 28, 2019 have been entered. Claims 1-58 have been cancelled. Claims 59-74 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a CON of US Patent application No. 15/554,789 filed August 31, 2017, which is now US Patent No. 10,400,537, and is a 371 National Stage Entry of PCT No. GB2016/050562 filed March 3, 2016. PCT No. GB2016/050562 claims foreign priority to United Kingdom Patent Application No. GB1503608 filed March 3, 2015. 

Information Disclosure Statement
The information disclosure statement filed August 28, 2019 has been considered by the Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of nozzles, nozzle holder, trigger mechanism, and centralizing means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 59 objected to because of the following informalities: The recitations of “the/each propellant source” in line 7, 10 and 11 should likely be --the at least one propellant source--. The recitation of “the nozzles” in line 6, should likely be --the plurality of nozzles--. Appropriate correction is required.
Claim 61 is objected to because of the following informalities: The recitation of “the/each combustion jet” should likely be --the at least one jet of combustion products--. Appropriate correction is required.
Claim 63 is objected to because of the following informalities: The recitation of “one propellant source” should likely be --the at least one propellant source--. Appropriate correction is required.

Claim 65 is objected to because of the following informalities: The recitation of “the/each nozzle” should likely be --the plurality nozzle--. Appropriate correction is required.
Claim 69 is objected to because of the following informalities: The recitation of “the/each combustion jet” as recited in line 2 should likely be --the at least one jet of combustion products--.  Appropriate correction is required.
Claim 70 is objected to because of the following informalities: The recitation of “the/each combustion jet” as recited in line 3 should likely be --the at least one jet of combustion products--.  Appropriate correction is required.
Claim 71 is objected to because of the following informalities: The recitation of “the/each combustion jet” as recited in line 2 should likely be --the at least one jet of combustion products--.  Appropriate correction is required.
Claim 73 is objected to because of the following informalities: The recitation of “such rams” as recited in line 2 should likely be --the at least one ram--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62, 66, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62: The recitation of “where there is a plurality of propellant sources” is unclear as to whether the at least one propellant source is the plurality of propellant source or whether the plurality of propellant sources is in addition to the at least one propellant source. For the purposes of Examination the Examiner has assumed that the at least one propellant source is a plurality of propellant sources. Appropriate correction and/or clarification is required.
Claim 66: The recitation of “may comprise a screen with a plurality of hole” is unclear as to whether the claim limations following the term “may” are required limitations in the claim or merely an alternative. Appropriate correction and/or clarification is required. 
Claim 73: Claim 73 recites “wherein such rams are configured to eject at least one combustion jet”. It is unclear as to whether the “at least one combustion jet” is the same as the one jet of combustion products as recited in claim 59, or whether the “at least one combustion jet” is an entirely different combustion jet that is in addition to the one jet of combustion products.
Additionally, if it is intended that the “at least one combustion jet” is the same as the at least one jet of combustion productions as recited in claim 59, it is unclear as to how the at least one ram relates to the at least one centralizing means and to the nozzle holder and is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 59-65, 69-72, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright, US 2013/0112323 (hereinafter Wright) in view of Parra, US 4,619,556 (hereinafter Parra) and Wood et al., US 2012/0067578 (hereinafter Wood).
Claim 59: Wright discloses a severance tool  (severing device see Fig 1) for severing a target (first tubular 21), the severance tool comprising: 
a housing (reactant reservoir 101), the housing (101) containing; 
at least one reactant source (first reactant and second reactant) (Fig 1, par [0025]-[0026]); 
a plurality of nozzles (nozzles 105); and 
a nozzle holder (nozzle 105 can be directly or operatively connected to the reactant reservoir 101, see Fig 1, reactant reservoir 101 holds nozzles 105) adapted, in use, to encircle the target (21) to be severed (reactant reservoirs 101 surround first tubular 21, Fig 1, par [0032]), the nozzle holder being 105 can be directly or operatively connected to the reactant reservoir 101, Fig 1, par [0032]); 
a trigger mechanism (ignition device activator 104 and ignition device 103) adapted to activate the/each reactant source (ignition device activator 104 can be used to activate the ignition device 103, if the ignition device 103 is an exothermic chemical reaction, then the ignition device activator 104 can be used to comingle the two reactants allowing the reaction to commence, par [0028]); and 
wherein the trigger mechanism (104/103) is adapted to ignite the/each propellant source (if the ignition device 103 is an exothermic chemical reaction, then the ignition device activator 104 can be used to comingle the two reactants allowing the reaction to commence, par [0028]), wherein, upon ignition, the/each reactant source (first and second reactants) deflagrates, creating at least one jet of combustion products (ignition device 103 is capable of initiating the reaction between the first and second reactants, par [0028], ignition device 103 can be a fuse capable of igniting and producing heat to initiate the reaction, ignition device 103 can also initiate the reaction by producing an exothermic chemical reaction between two reactants, par [0028]), creates an at least one stream of combustion products heat evolved from reaction (heat flows out of the exit of nozzle 105 directed at tubular 21, par [0032]).
Wright fails to disclose at least one propellant source; a centralizing means adapted, in use, to create relative movement between the target and the nozzle holder to centralize the target with respect to the nozzle holder, and wherein, upon ignition, the/each propellant source deflagrates, creating at least one jet of combustion products.
Parra discloses a method and apparatus for severing a tubular member (see abstract). The assembly (23) includes an annular housing (24) which provides a centralizing means (downwardly and inwardly extending outer walls 24 are centralized around tubular 10A, Fig 5).  The assembly (23) is circumferentially continuous for disposal about the tubular member (10A). The assembly may move downwardly about the tubular member (relative to the tubular member 10A) under its own weight to a desired operating level. The housing carries an annular body (25) for shaped charge (SC) (Fig 5, col 5, ln 21-34, claims 1, 4, 23).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the housing of Wright with the housing and associated centralizing means as (Parra, col 5, In 31-34).
Wright, as modified by Para, fails to disclose at least one propellant source; wherein, upon ignition, the/each propellant source deflagrates, creating at least one jet of combustion products.
Wood discloses an apparatus and method for cutting a wellbore tubular. The tubular cutting device (20) includes a receptacle 22 having an interior chamber 24 for receiving a charge assembly 30 (Fig 3, par [0016]). The charge assembly 30 includes an energetic material (46, 52) which may include one or more material such as propellant materials (Fig 3, par [0017]-[0018]). The energetic materials 46, 52 detonate (the detonation of propellants is inherently through deflagration) and produce a high-pressure gas that shapes the liners 48, 54 into a cutting jet. The jet expands radially outward and penetrates through the adjacent wellbore tubular to form two substantially separate sections of the wellbore tubular (par [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the reactant source of Wright, as modified by Parra, with the reactant source of a propellant disclosed by Wood as this modification would have provided an efficient energetic material for severing a subterranean using a high-pressure gas jet (par [0007], [0028]).
Claim 60: Wright, as modified by Parra and Wood, discloses the target is a conduit (Wright, first tubular 21, par [0020], Parra, tubular member 10, col 3, ln 36-40).
Claim 61: Wright, as modified by Parra and Wood, discloses the/each combustion jet is biased to a particular direction (Wright, nozzle 105 can then direct the heat from the reaction to a specific area on the outside of the first tubular 21, Fig 1, par [0032]).
Claim 62: Wright, as modified by Parra and Wood, discloses wherein, where there is a plurality of propellant sources (Wright, plurality of reactant reservoirs 101, see Fig 1, Para, plurality of shaped charges SC, see Fig 5) each propellant source combusts separately (Wright, separate ignition device activators 104 and ignition devices 103, see Fig 1
Claim 63: Wright, as modified by Parra and Wood, discloses one propellant source is separated from an adjacent propellant source by means of a barrier (Wright, first and second reactants are located in separate reactant chambers 101 containing the first and second reactant sources, Fig 1, par [0028], Parra, separate shaped charges SC are separated by the annular body 25, see Fig 5).
Claim 64: Wright, as modified by Parra and Wood, discloses wherein there is a plurality of combustion jets (Wright, the heat being evolved from the reaction is forced into the nozzle 105, nozzle 105 can then direct the heat from the reaction to a specific area on the outside of the first tubular 21, par [0032]).
Claim 65: Wright, as modified by Parra and Wood, discloses wherein the/each nozzle (Wright, nozzle 105) directs or biases the/each combustion jet in a particular direction (Wright, the heat being evolved from the reaction is forced into the nozzle 105, nozzle 105 can then direct the heat from the reaction to a specific area on the outside of the first tubular 21, par [0032]).
Claim 69: Wright, as modified by Parra and Wood, discloses wherein the target is a tubular element  (Wright, tubular element 21) and at least one nozzle (Wright, nozzle 105) is aligned such that the/each combustion jet released upon combustion of the propellant source is directed at a tangent to a target internal surface (Wright, exit of the nozzle 105 can be used to allow the heat evolved from the reaction to contact the outside of the first tubular 21 without being disrupted from wellbore fluids and/or pressures, par [0032]-[0033], as the nozzle 105 and associated exit are perpendicular to tubular 21, the combustion jet passing through the nozzle 105 exit would necessarily be directed at a tangent to a target internal surface).
Claim 70: Wright, as modified by Parra and Wood, discloses at least one nozzle (105) is aligned such that the/each combustion jet released upon combustion of the propellant source is directed at a trajectory such that the energy of the/each combustion jet is dissipated within the material from which the target is made (Wright, exit of the nozzle 105 can be used to allow the heat evolved from the reaction to contact the outside of the first tubular 21 without being disrupted from wellbore fluids and/or pressures, heat, can then start melting the first tubular 21 in a direction from the outside of the wall to the inside of the wall (outside-in), par [0032]-[0033], Wood, annular cutting jet that radiates outward to form a substantially contiguously circumferential penetration of the wellbore tubular, par [0019]
Claim 71: Wright, as modified by Parra and Wood, discloses wherein at least one nozzle (105) is aligned such that the/each combustion jet released upon combustion of the propellant source is directed at a trajectory such that the energy of the/each combustion jet is dissipated at or adjacent to the target internal surface. (Wright, exit of the nozzle 105 can be used to allow the heat evolved from the reaction to contact the outside of the first tubular 21 without being disrupted from wellbore fluids and/or pressures, heat, can then start melting the first tubular 21 in a direction from the outside of the wall to the inside of the wall (outside-in)par [0032]-[0033], as the nozzle 105 and associated exit are perpendicular to tubular 21, the combustion jet passing through the nozzle 105 exit would necessarily be directed at a tangent to a target internal surface, Wood, annular cutting jet that radiates outward to form a substantially contiguously circumferential penetration of the wellbore tubular, par [0019).
Claim 72: Wright, as modified by Parra and Wood, discloses the tool comprises a combustion chamber for carrying out the combustion of the propellant source (inside of reactant reservoir 101, Fig 1, second reactant can be introduced into the reactant reservoir 101 in order for the reaction to proceed, par [0026], energetic materials 46, 52 are detonated and produce a high-pressure gas, par [0028]).
Claim 74:Wright discloses a  method of severing a target (severing a first tubular 21 via severing device see Fig 1), the method comprising the steps of:
 providing a tool having a housing  (reactant reservoir 101),  and a plurality of nozzles (nozzles 105); 
activating at least one reactant source (ignition device activator 104 can be used to activate the ignition device 103, if the ignition device 103 is an exothermic chemical reaction, then the ignition device activator 104 can be used to comingle the two reactants allowing the reaction to commence, par [0028]), creating relative movement between the target (tubular 21) and a nozzle holder (nozzle 105 can be directly or operatively connected to the reactant reservoir 101, see Fig 1, reactant reservoir 101 holds nozzles 105, Fig 1) the nozzle holder being adapted to hold the nozzles (reactant reservoir 101 holds nozzles 105, Fig 1), and 
severing the target (nozzle 105 allows the heat evolved from the reaction to contact the outside of the first tubular 21, par [0032], heat is sufficient to completely sever two or more tubulars, par [0033]
Wright fails to disclose at least one propellant source, creating relative movement between the target and a nozzle holder, to centralize the target with respect to the nozzle holder.
 Parra discloses a method and apparatus for severing a tubular member (see abstract). The assembly (23) includes an annular housing (24) which provides a centralizing means (downwardly and inwardly extending outer walls 24 are centralized around tubular 10A, Fig 5).  The assembly (23) is circumferentially continuous for disposal about the tubular member (10A). The assembly may move downwardly about the tubular member (relative to the tubular member 10A) under its own weight to a desired operating level. The housing carries an annular body (25) for shaped charge (SC) (Fig 5, col 5, ln 21-34, claims 1, 4, 23).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the housing of Wright with the housing and associated centralizing means as disclosed by Para. This modification would have provided a supporting and carrying means for the nozzle holder to create relative movement between the target and the nozzle holder (located in the housing) and to centralize the target (tubular) relative to the nozzle holder (located in the housing) (Parra, col 5, ln 31-34) as well as protection for the nozzle holder from damage including the nozzle for use during operation (Parra, col 5, In 31-34).
Wright, as modified by Parra, fails to disclose at least one propellant source.
Wood discloses an apparatus and method for cutting a wellbore tubular. The tubular cutting device (20) includes a receptacle 22 having an interior chamber 24 for receiving a charge assembly 30 (Fig 3, par [0016]). The charge assembly 30 includes an energetic material (46, 52) which may include one or more material such as propellant materials (Fig 3, par [0017]-[0018]). The energetic materials 46, 52 detonate (the detonation of propellants is inherently through deflagration) and produce a high-pressure gas that shapes the liners 48, 54 into a cutting jet. The jet expands radially outward and penetrates through the adjacent wellbore tubular to form two substantially separate sections of the wellbore tubular (par [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the reactant source of Wright, as modified by Parra, with the reactant source of a par [0007], [0028]).


Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright, Parra,  and Wood as applied to claim 1, and further in view of Robertson, US 2016/0084009 (hereinafter Robertson).
Claim 66: Wright, Parra and Wood, fails to disclose at least one of the/each nozzle may comprise a screen with a plurality of holes for creating a plurality of combustion jets.
Robertson discloses a nozzle (314) that can be used to generate a high-pressure jet (Fig 5D, par [0060]).  The nozzle includes a leading edge (314b) that includes a screen with a plurality of holes (leading edge 314b includes orifices 502) for discharging jets of fluid (601) (see Fig 5B-5D, par [0066]-[0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the nozzle of Wright to include a screen with a plurality of holes as disclosed by Robertson, as this modification would have produced a plurality of jets through the nozzle, the total number of orifices, the placement of the orifices, the sizes of the orifices and the ratio of numbers of orifices can be sized to control the pressure (choke) of the fluid and the cutting or perforating penetration of the nozzle (Robertson, par [0067]).

Claim 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright, Parra,  and Wood as applied to claim 1, and further in view of Slade et al. US2004/0089450 (hereinafter Slade).
Claim 67: Wright, Parra, and Wood fails to disclose the pressure generated by the combustion process is used to move the tool.
Slade discloses am apparatus for providing a propellant-powered high-pressure fluid cutting jet (abstract).  The apparatus includes a nozzle assembly with a plurality of nozzles.  When intended for par [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the nozzles of Wright, such they are configured, sized, and located to move the tool as high pressure fluid exits therefrom (Slade, par [0023]).
Claim 68: Wright, Parra, and Wood fails to disclose the plurality of nozzles is aligned such that the/each combustion jets generated on combustion of the propellant source travel in a direction which is non-perpendicular to the target surface.
Slade discloses am apparatus for providing a propellant-powered high-pressure fluid cutting jet (abstract).  The apparatus includes a nozzle assembly (nozzle assembly 34) with a plurality of nozzles (nozzles 36).  Nozzles (36) may be tilted such that they may not be perpendicular with longitudinal axis of the nozzle assembly (34) (par [0058]), and therefore the cutting jet exiting the nozzle would not be perpendicular with the target surface (see Fig 3A, 4B, par [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the nozzles of Wright, such that the combustion jets generated on combustion of the propellant source travel in a direction which is non-perpendicular to the target surface as disclosed by Slade as this modification would have allowed the nozzle orientation and position to configured to produce a desired moment during operation of a propellant-powered fluid jet cutting apparatus (Slade, par [0056]).

Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright, Parra,  and Wood as applied to claim 59, and further in view of Wilie, WO 2012/058541 (hereinafter Wilie).
Claim 73: Wright, Parra, and Wood fail to disclose the tool comprises at least one ram wherein such rams are configured to eject at least one combustion jet.
Willie disclose a well emergency separation tool for separating a tubular element. The tool includes two ram bodies (202), a movable element (210), and an explosive element (204). Explosive material (204). Explosive material (204) may be designed such that when two ram bodies (202) are abutted, explosive material (204) radially encompasses a substantial portion of workstring (22) 204) may be designed such that the high velocity jet of plasma is directed away from the inner surface of explosive material (204) and towards the outer surface of workstring (22) (Fig 4-5, pg 8, ln 3-9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tool Wright, Parra, and Wood to be utilized in a ram body as disclosed by Willie, as this modification would improve the jet cutting characteristics within the ram body while providing for emergency separation of the tubular element. 

Conclusion
Claims 59-72 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676